DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie I (Claims 1-11) in the reply filed on 03/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the chunk" in lines 1-2. The examiner notes that the rejected limitation should read “the first chunk”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhtar et al. (“AViC: A Cache for Adaptive Birate Video” published Dec 9-12, 2019 by AT&T Labs and University of Southern California in collaboration with inventor Yan Liu). Hereinafter, referenced as Akhtar.

Regarding claim 1, Akhtar discloses a method comprising: 
obtaining, by a processing system including at least one processor, a request for a first chunk of a first video (Page 305 right column; client device requests chunks from a front-end server); 
determining, by the processing system, that the first chunk is not stored in a cache (Page 306 left column – contributions; chuck cache upon a first request); 
applying, by the processing system in response to the determining that the first chunk is not stored in the cache, a classifier to predict whether the first chunk will be re-requested within a time horizon (Page 306 left column – contributions; classifier that classifies chunks as a singleton),  wherein the classifier is trained in accordance with a set of features associated with a plurality of chunks of a plurality of videos (Page 310 Table 1; features used by admission control classifier; e.g. chunk size, chunk index, chunk bitrate, etc.); 
and storing, by the processing system, the first chunk in the cache, when it is predicted via the classifier that the first chunk will be re-requested within the time horizon (Page 305 abstract, page 316 conclusion; keep chunks based on predicted future request estimate).

Regarding claim 2, Akhtar discloses the method of claim 1; moreover, Akhtar discloses that the time horizon is based upon a size of the cache (Page 310 left column; estimate the time horizon may depend upon cache size).

Regarding claim 3, Akhtar discloses the method of claim 2; moreover, Akhtar discloses that the time horizon comprises an estimate of a time to replace contents of the cache at a full capacity in accordance with a first-in-first-out policy (Page 310 left column; a simple estimator determining the time to completely replace the content of a cache using a FIFO policy).

Regarding claim 4, Akhtar discloses the method of claim 1; moreover, Akhtar discloses that the set of features comprises: a chunk size; a chunk index; and a chunk bitrate (Page 310 Table 1; features used by admission control classifier; e.g. chunk size, chunk index, chunk bitrate, etc.).

Regarding claim 5, Akhtar discloses the method of claim 4; moreover, Akhtar discloses that the set of features further comprises: a number of sessions for streaming the first video; an average number of sessions for streaming the first video within a given time period; a session inter-arrival time for the first video; and a time since a start of a last session for streaming the first video (Page 310 Table 1; features used by admission control classifier; e.g. total video sessions, 24hr average video sessions, mean interarrival of video sessions, etc.).

Regarding claim 6, Akhtar discloses the method of claim 5; moreover, Akhtar discloses that the set of features further comprises: a time of day; and a day of week (Page 310 Table 1; features used by admission control classifier; e.g. time of day, day of the week, etc.).

Regarding claim 7, Akhtar discloses the method of claim 1; moreover, Akhtar discloses that the classifier outputs a probability estimate for a future request for the first chunk within the time horizon, wherein the first chunk is stored in the cache when it is predicted via the classifier that the first chunk will be re-requested within the time horizon and when the probability estimate complies with a threshold (Page 305, abstract, Page 309 right column; future request probability threshold).

Regarding claim 8, Akhtar discloses the method of claim 1; moreover, Akhtar discloses obtaining a request for a second chunk of the first video or of a second video; determining that the second chunk is not stored in the cache; applying, in response to the determining that the second chunk is not stored in the cache, the classifier to predict whether the second chunk will be re- requested within the time horizon; and declining to store the second chunk in the cache, when it is predicted via the classifier that the second chunk will not be re-requested within the time horizon (Page 305 abstract, page 316 conclusion; deciding whether to keep chunks based on predicted future request estimate).

Regarding claim 9, Akhtar discloses the method of claim 1; moreover, Akhtar discloses that when it is selected to store the chunk in the cache, the method further comprises: evicting at least a second chunk from the cache in accordance with an eviction process (Page 308 Eviction), 
wherein the eviction process includes: identifying the second chunk as having a longest next request estimate as compared to next request estimates of a plurality of chunks in the cache, wherein for a given chunk of the plurality of chunks in the cache, the eviction policy weights a next request estimate for the given chunk in accordance with a relative popularity of a track of the given chunk as compared to other tracks for a same video to which the given chunk belongs; and evicting the second chunk from the cache when it is determined that the second chunk has the longest next request estimate (Page 305 abstract, evict the chunk with the furthest future request time based on the eviction policy, page 308 right column – Eviction Policy).

Regarding claim 10, Akhtar discloses the method of claim 9; moreover, Akhtar discloses determining, in response to selecting to store the first chunk in the cache, whether a storage of the first chunk in the cache will cause the cache to exceed an occupancy threshold, wherein the evicting the at least the second chunk is performed in response to determining that the storage of the first chunk in the cache will cause the cache to exceed the occupancy threshold (Page 310; caching based on a FIFO policy, wherein the caching algorithm evicts chunks based on furthers next request estimate; page 311 left column and page 316 conclusion).

Regarding claim 11, Akhtar discloses the method of claim 1; moreover, Akhtar discloses obtaining a request for a second chunk of a second video; determining that the second chunk is not stored in the cache; determining that a session inter-arrival time of the second video exceeds a threshold; and determining to not store the second chunk in the cache, in response to determining that the session inter-arrival time of the second video exceeds the threshold (Page 306 right columns, page 310 Table 1; predictability of chink inter-arrivals; page 311 left column, e.g. inter-arrival of I).


Regarding claims 21-28, Akhtar discloses all the limitations of claims 21-28; therefore, claims 21-28 are rejected for the same reasons stated in claims 1-8, respectively.

Regarding claim 29, Akhtar discloses all the limitations of claim 29; therefore, claim 29 is rejected for the same reasons stated in claim 1.

















Examiner’s Note:
In case the applicant is able to overcome the Akhtar rejection, the examiner has provided the following back-up rejection:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, 21, 22, 24, 27, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whyte et al. (Pub No US 2012/0159558). Hereinafter, referenced as Whyte.

Regarding claim 1, Whyte discloses a method comprising: 
obtaining, by a processing system including at least one processor (e.g. edge cache 120), a request for a first chunk of a first video (Paragraphs [0024] [0025] [0056] figures 1 and 10; edge cache 120 receives user content request including  television programming, movies, interviews, news shows; audio media including sound bit, etc.); 
determining, by the processing system (e.g. edge cache 120), that the first chunk is not stored in a cache (Paragraphs [0056]-[0058] figures 8 and 9; the cache device receiving the VOD asset request, e.g. edge cache 120, determines that the requested asset is not stored locally in the memory of the cache device); 
applying, by the processing system (e.g. edge cache 120) in response to the determining that the first chunk is not stored in the cache, a classifier to predict whether the first chunk will be re-requested within a time horizon (Paragraph [0083] figure 9; has asset been requested 2 or more times? 910), wherein the classifier is trained in accordance with a set of features (Paragraphs [0008] [0083] figure 9; e.g. request counter identifying the number of requests over a time window) associated with a plurality of chunks of a plurality of videos (Paragraphs [0058] [0083] [0084] figures 8 and 9; perform comparative analysis of the retrieved asset 830, wherein edge cache 1120 determines whether an asset has been requested multiple times 910 to precache it locally); 
and storing, by the processing system, the first chunk in the cache, when it is predicted via the classifier (e.g. 910) that the first chunk will be re-requested within the time horizon (Paragraphs [0083] [0084] figure 9; inserting the asset into the local cache of edge cache 120 if it is determined that the asset has been requested multiple times).

Regarding claim 2, Whyte discloses the method of claim 1; moreover, Whyte discloses that the time horizon is based upon a size of the cache (Paragraphs [0006] [0034]; determining a preferred cache size depending on the number of unique assets requested at the edge cache device over a period of time).

Regarding claim 4, Whyte discloses the method of claim 1; moreover, Whyte discloses that the set of features (Figure 10) comprises: a chunk size (e.g. size 1020); a chunk index (e.g. episode 1040); and a chunk bitrate (e.g. bit rate 1090) (Paragraphs [0068] [0085] figure 10; cache replacement comparative analysis of the requested content may comprise collecting size 1020, episode number 1040 and bit rate 1090 of the requested content).

Regarding claim 7, Whyte discloses the method of claim 1; moreover, Whyte discloses that the classifier outputs a probability estimate for a future request for the first chunk within the time horizon (Paragraphs [0055] [0080]; predicted future request), wherein the first chunk is stored in the cache when it is predicted via the classifier that the first chunk will be re-requested within the time horizon and when the probability estimate complies with a threshold (Paragraph [0083] figure 9; has asset been requested 2 or more times? 910).

Regarding claim 8, Whyte discloses the method of claim 1; moreover, Whyte discloses that obtaining a request for a second chunk of the first video or of a second video; determining that the second chunk is not stored in the cache (Paragraphs [0056]-[0058] figures 8 and 9; the cache device receiving the VOD asset request, e.g. edge cache 120, determines that the requested asset is not stored locally in the memory of the cache device);
applying, in response to the determining that the second chunk is not stored in the cache, the classifier to predict whether the second chunk will be re- requested within the time horizon; and declining to store the second chunk in the cache, when it is predicted via the classifier that the second chunk will not be re-requested within the time horizon (Paragraphs [0058] [0083] [0084] figures 8 and 9; perform comparative analysis of the retrieved asset 830, wherein edge cache 1120 determines whether an asset has been requested multiple times 910 to precache it locally. If the content has not been requested multiple times 910 then the content is not cached 915 at the edge server, paragraph [0083]).

Regarding claim 11, Whyte discloses the method of claim 1; moreover, Whyte discloses obtaining a request for a second chunk of a second video; determining that the second chunk is not stored in the cache (Paragraphs [0056]-[0058] figures 8 and 9; the cache device receiving the VOD asset request, e.g. edge cache 120, determines that the requested asset is not stored locally in the memory of the cache device);  
determining that a session inter-arrival time (e.g. daypart 1070) of the second video exceeds a threshold; and determining to not store the second chunk in the cache, in response to determining that the session inter-arrival time of the second video exceeds the threshold (Paragraphs [0061] [0070] figure 10; asset popularity may also be measured according to dayparts, wherein an asset replacement determination may select (or weight) the least requested assets in the current daypart  to better predict which categories of cached assets the client devices 130 are more and less likely to request at certain times).

Regarding claims 21, 22, 24, 27 and 28, Whyte discloses all the limitations of claims 21, 22, 24, 27 and 28; therefore, claims 21, 22, 24, 27 and 28 are rejected for the same reasons stated in claims 1, 2, 4, 7 and 8, respectively.

Regarding claim 29, Whyte discloses all the limitations of claim 29; therefore, claim 29 is rejected for the same reasons stated in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte in view of Woffinden et al. (Pub No US 2006/0085601). Hereinafter, referenced as Woffinden.

Regarding claim 3, Whyte discloses the method of claim 2; moreover, Whyte discloses the time horizon (Paragraphs [0006] [0034]; determining a preferred cache size depending on the number of unique assets requested at the edge cache device over a period of time).
However, it is noted that Whyte is silent to explicitly disclose that the time horizon comprises an estimate of a time to replace contents of the cache at a full capacity in accordance with a first-in-first-out policy
Nevertheless, in a similar field of endeavor Woffinden discloses that the time horizon comprises an estimate of a time to replace contents of the cache at a full capacity in accordance with a first-in-first-out policy (Paragraphs [0012] [0021] claim 9; a FIFO cache may purge a certain percentage of the cache entries when the cache becomes full, if the refill time on the cache is less than a set percentage of the initial fill time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whyte by specifically providing the elements mentioned above, as taught by Woffinden, for the predictable result of organizing a cache memory system to allow replacement of cached content in an improved and simplified manner (Woffinden – paragraph [0012]).

Regarding claim 23, Whyte and Woffinden disclose all the limitations of claim 23; therefore, claim 23 is rejected for the same reasons stated in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423